[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER (#103)
After hearing held on plaintiff's motion to strike the special defenses contained in defendant's answer, it is hereby Ordered: denied, for the following reasons:
In ruling on a motion to strike the court accepts as true the facts alleged in the pleading under attack. If the facts provable under the allegations would support a defense or cause of action, the motion must fail. Mingachos v. CBS, Inc.,196 Conn. 91, 108-09 (1985). It is the court's finding that the allegations contained therein can give rise to proof legally sufficient to support the defendant's first and second special defenses.
As to the third special defense, "[i]t is a settled principle of administrative law that, if an adequate administrative remedy exists, it must be exhausted before the Superior Court will obtain jurisdiction to act in the matter."  PolymerResources, Ltd. v. Keeney, 227 Conn. 545, 557 (1993). There is nothing on its fact which would render the defense insufficient in law.
GAFFNEY, J.